                                             Case 16-62056-sms                   Doc 28     Filed 07/29/19 Entered 07/29/19 17:30:16                                    Desc
                                                                                                 Page 1 of 2
                                                                                       Form 1
                                                                                                                                                                                                         Page: 1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:    16-62056-SMS                                                                                                                 Trustee Name:        (300320) S. Gregory Hays
Case Name:      REID, HANS GERALD                                                                                                         Date Filed (f) or Converted (c): 07/11/2016 (f)
                                                                                                                                          § 341(a) Meeting Date:       08/17/2016
For Period Ending:     06/30/2019                                                                                                         Claims Bar Date: 02/08/2017

                                                    1                                             2                              3                            4                      5                          6

                                            Asset Description                                  Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                    Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                   and Other Costs)                                                             Remaining Assets

    1       8063 Creekstone Way, Riverdale, GA 30274                                                  65,978.00                                0.00           OA                                 0.00                        FA
            Abandoned per Notice, Docket # 16.

    2       2008 BMW 335i, 77000 miles                                                                15,250.00                                0.00           OA                                 0.00                        FA
            Abandoned per Notice, Docket # 16.

    3       1957 Chevrolet 3100, 30000 (rebult Motor) miles                                            5,000.00                                0.00           OA                                 0.00                        FA
            Abandoned per Notice, Docket # 16.

    4       1979 Cadillac DeVille Sedan, 53000 miles                                                   2,000.00                           2,000.00            OA                                 0.00                        FA
            Abandoned per Notice, Docket # 16.

    5       2005 Mercedes Benz C230, 270000 miles                                                      3,500.00                                0.00           OA                                 0.00                        FA
            Abandoned per Notice, Docket # 16.

    6       1997 Mazda B3000, 160000 miles                                                             1,000.00                           1,000.00            OA                                 0.00                        FA
            Abandoned per Notice, Docket # 16.

    7       Household goods and furnishings                                                            1,500.00                                0.00                                              0.00                        FA

    8       Used mens clothing                                                                             300.00                              0.00                                              0.00                        FA

    9       Checking and Savings: Wells Fargo Bank checking 2500.00 savings 0.00                       2,500.00                                0.00                                              0.00                        FA

    10      Pending appeal for a dismissed wrongful termination lawsuit against previous          5,200,000.00                                 0.00                                              0.00               175,000.00
            employer (reserve right to exempt at a later date)
            Bankruptcy schedules were amended (Dkt # 24) to describe claim as a malicious
            prosecution claim and increasing the value from $5,200 to $5,200,000.

   10       Assets               Totals       (Excluding unknown values)                         $5,297,028.00                           $3,000.00                                           $0.00              $175,000.00
                                        Case 16-62056-sms              Doc 28        Filed 07/29/19 Entered 07/29/19 17:30:16                        Desc
                                                                                          Page 2 of 2
                                                                              Form 1
                                                                                                                                                                                   Page: 2
                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case No.:    16-62056-SMS                                                                                                  Trustee Name:      (300320) S. Gregory Hays
Case Name:     REID, HANS GERALD                                                                                           Date Filed (f) or Converted (c): 07/11/2016 (f)
                                                                                                                           § 341(a) Meeting Date:   08/17/2016
For Period Ending:     06/30/2019                                                                                          Claims Bar Date: 02/08/2017


      Major Activities Affecting Case Closing:
                                    The case, HANS G. REID V. WASTE INDUSTRIES USA, INC ET AL was scheduled for trial in July 2019. Just prior to the trail, the Trustee and
                                    Defendants agreed to a settlement of $175,000. Upon approval of the settlement and after payment of special counsel fees & expenses and the
                                    Debtor's exemptions, the Trustee estimates there will be sufficient funds from the settlement to pay creditors in full plus interest and pay surplus funds
                                    to the Debtor.

      Initial Projected Date Of Final Report (TFR):            12/31/2018                                 Current Projected Date Of Final Report (TFR):               12/31/2019


             07/29/2019                                                                                     /s/S. Gregory Hays

                Date                                                                                        S. Gregory Hays
